      Case 3:19-bk-30289           Doc 46      Filed 07/03/19 Entered 07/03/19 12:58:54                    Desc Main
                                               Document     Page 1 of 2




                                        UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF WEST VIRGINIA

  IN RE:

           BLACKJEWEL, L.L.C.                                           CASE NO: 3:19-bk-30289



                    NOTICE OF APPOINTMENT OF COMMITTEE OF UNSECURED CREDITORS

          The United States Trustee, John P. Fitzgerald, III, by counsel, and pursuant to Bankruptcy Code §§ 1102(a) and
  1102(b)(1), hereby appoints the following creditors to the Official Committee of Unsecured Creditors of New Trinity Coal
  Incorporated and gives notice that the Committee has selected a chairperson at its formation meeting.


Member                           Creditor/Address                             Phone/Fax/E-mail


CHAIRPERSON                      Walker Machinery Company                     502-774-4441 (Phone)
                                 1400 Cecil Avenue                            Joseph_yoerg@wayne.com
Joseph Yoerg                     Louisville, KY 40211                         Karen_Ferris@wayne.com
Karen Ferris

James Pfeifer                    Jennmar Corporation of Virginia              412-463-5445 (Phone)
                                 P. O. Box 603800                             412-963-8099 (Fax)
                                 Charlotte, NC 28260-3800                     jpfeifer@jennmar.com

Whitney Kegley                   CAM Mining, LLC                              859-492-4431(Phone)
                                 P. O. Box 1169                               wkegley@rhinolp.com
                                 Pikesville, KY 41501

Henry E. Looney                  United Central Industrial Supply             423-573-7345 (Phone)
                                 Company, LLC                                 423-573-7392 (Fax)
                                 1241 Volunteer Parkway, Suite 1000           Henry.Looney@unitedcentral.net
                                 Bristol, TN 37620

Stephen G. Barker                Kentucky River Properties, LLC               606-439-4518 (Phone)
                                 360 E. Vine Street, Suite 310                606-436-5375 (Fax)
                                 Lexington, KY 40507                          Steve@krpky.com

  Date: July 3, 2019

                                                               JOHN P. FITZGERALD, III
                                                               ACTING UNITED STATES TRUSTEE

                                                      By:      /s/David L. Bissett
                                                               David L. Bissett, Attorney (WV Bar# 6013)
                                                               Office of the U.S. Trustee
                                                               Robert C. Byrd U.S. Courthouse
                                                               300 Virginia St. East, Room 2025
                                                               Charleston, WV 25301
                                                               (304) 347-3417
                                                               Fax (304) 347-3402
                                                               E-mail: David.L.Bissett@usdoj.gov
        Case 3:19-bk-30289        Doc 46      Filed 07/03/19 Entered 07/03/19 12:58:54                   Desc Main
                                              Document     Page 2 of 2




                                              CERTIFICATE OF SERVICE

            I certify that on this day I electronically filed the NOTICE OF APPOINTMENT OF OFFICIAL COMMITTEE
  OF UNSECURED CREDITORS with the Clerk of the Court using the CM/ECF System, which will send notice of such
  filing to all CM/ECF participants who have appeared in the case. I further certify that on this date I mailed the NOTICE
  USPS First Class Mail to the following parties:

  DEBTOR                                                               DEBTOR’S COUNSEL

  BlackJewel, LLC                                                      Joe M. Supple, Esq.
  1051 Main Street                                                     Supple Law Office, PLLC
  Milton, WV 25541                                                     801 Viand Street
                                                                       Point Pleasant, WV 25550


  CREDITOR COMMITTEE MEMBERS


Member                          Creditor/Address                            Phone/Fax/E-mail


CHAIRPERSON                     Walker Machinery Company                    502-774-4441 (Phone)
                                1400 Cecil Avenue                           Joseph_yoerg@wayne.com
Joseph Yoerg                    Louisville, KY 40211                        Karen_Ferris@wayne.com
Karen Ferris

James Pfeifer                   Jennmar Corporation of Virginia             412-463-5445 (Phone)
                                P. O. Box 603800                            412-963-8099 (Fax)
                                Charlotte, NC 28260-3800                    jpfeifer@jenmar.com

Whitney Kegley                  CAM Mining, LLC                             859-492-4431(Phone)
                                P. O. Box 1169                              wkegley@rhinolp.com
                                Pikesville, KY 41501

Henry E. Looney                 United Central Industrial Supply            423-573-7345 (Phone)
                                Company, LLC                                423-573-7392 (Fax)
                                1241 Volunteer Parkway, Suite 1000          Henry.Looney@unitedcentral.net
                                Bristol, TN 37620

Stephen G. Barker               Kentucky River Properties, LLC              606-439-4518 (Phone)
                                360 E. Vine Street, Suite 310               606-436-5375 (Fax)
                                Lexington, KY 40507                         Steve@krpky.com


  Date:    July 3, 2019

  By:      /s/David L. Bissett
           David L. Bissett, Attorney (WV Bar# 6013)
           Office of the U.S. Trustee
           Robert C. Byrd U.S. Courthouse
           300 Virginia St. East, Room 2025
           Charleston, WV 25301
           (304) 347-3406
           Fax (304) 347-3417
           E-mail: David.L.Bissett@usdoj.gov
